May 04, 2007


Mr. Don Wayne Cruse Jr.
Assistant Solicitor General
Office of the Attorney General
P. O. Box 12548 (MC 059)
Austin, TX 78711-2548
Mr. James K. Peden III
Strasburger & Price, L.L.P.
901 Main Street, Suite 4400
Dallas, TX 75202-3794

RE:   Case Number:  04-0180
      Court of Appeals Number:  03-03-00430-CV
      Trial Court Number:  01-369-C368

Style:      STATE OF TEXAS
      v.
      FIDELITY AND DEPOSIT COMPANY OF MARYLAND AND COLONIAL AMERICAN
      CASUALTY AND SURETY COMPANY

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed per curiam and
judgment  in  the  above-referenced  cause.   Pursuant  to  Texas  Rule   of
Appellate Procedure  59.1,  after  granting  the  petition  for  review  and
without hearing oral argument, the  Court  vacates  the  court  of  appeals'
judgment and remands the case to the trial court.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Diane O'Neal  |
|   |Ms. Bonnie        |
|   |Wolbrueck         |